61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Ryan THOMAS, Appellant.
No. 95-1758.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 12, 1995.Filed:  July 17, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Ryan Thomas appeals his 96-month sentence imposed by the district court1 after he pleaded guilty to bank robbery, in violation of 18 U.S.C. Sec. 2113.  For reversal, Thomas argues only that, in calculating his criminal history category, the district court erred in finding that his prior concurrent sentences, which were imposed at the same time before the same court but were not formally consolidated and were identified by separate docket numbers, were not related cases under U.S.S.G. Sec. 4A1.2(a)(2).  It is well-settled in this circuit that "two or more sentences imposed at the same time 'are not related for purposes of Sec. 4A1.2(a)(2) if the cases proceeded to sentencing under separate docket numbers, and there was no formal order of consolidation.' "  United States v. Klein, 13 F.3d 1182, 1185 (8th Cir.)  (quoting United States v. McComber, 996 F.2d 946, 947 (8th Cir. 1993) (per curiam)), cert. denied, 114 S. Ct. 2722 (1994).


2
The judgment is affirmed.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri